Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4 - 6 are allowed.

The following is the examiner’s statement of reasons for allowance:

Claims 4 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an identification and tracking system, comprising: a visual sensor; an infrared sensor synchronized with the visual sensor;-2-Application Serial No. 16/924,693 Response Office Action dated December 21, 2021a temporary identification assigner associated with the visual sensor and capable of assigning a temporary identification to faces perceived by the visual sensor; a facial feature assessment that applies a 3D mesh to the perceived faces to allow for the temporary identification, wherein the facial feature assessment assigns target zones of the perceived face that are suitably indicative of a body temperature of a person corresponded to the temporary identification; a body temperature assessment that uses the infrared sensor to assess the body temperature of the person corresponded to the temporary identification at the target zones; and an identification database that: corresponds the temporary identification with the assessed body temperature; non-thermally compares selected points of the 3D mesh of the temporary identification against a plurality of known identities; extracts confusion factors from the comparison based solely on a location of the selected points in the 3D mesh; and produces an identity match between the temporary identification and the plurality of known identities, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642